Name: 2014/453/EU: Council Decision of 8 July 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: transport policy;  cooperation policy;  European construction;  communications;  energy policy;  economic policy;  international affairs
 Date Published: 2014-07-12

 12.7.2014 EN Official Journal of the European Union L 205/18 COUNCIL DECISION of 8 July 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2014/453/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement (Protocol 31). (3) Protocol 31 contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 1316/2013 of the European Parliament and of the Council (3). (5) Protocol 31 to the EEA Agreement should therefore be amended accordingly, in order to allow for this extended cooperation to take place from 1 January 2014. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 1316/2013 of the European Parliament and of the Council. of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010, (OJ L 348, 20.12.2013, p. 129). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (1). (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 The following is added in Paragraph 5 of Article 2 of Protocol 31 to the EEA Agreement:  32013 R 1316: Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). The EFTA States shall only participate in the telecommunications sector of the Connecting Europe Facility. Liechtenstein shall be exempted from the participation in, and the financial contribution to, this programme. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (2). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 348, 20.12.2013, p. 129. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]